DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



1. Formal Matters
A.	In the response dated 3/8/21, Applicants elected antibodies. However, upon further consideration, both species have been examined.

B.	Claims 1-18, 20, 21, 24 and 25 are pending and are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. 

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.

	
	
	
3. Claim Objections
A.	Though not incorrect, it is suggested that acronyms (e.g. CCR3) be spelled out upon first use.

B.	Claims 17 and 21 are objected to since, for consistency with the other claims, “claim” should e capitalized.

C.	Claims 24 and 25 are objected to since “aging associated” should be hyphenated.

4. Claim Rejections - 35 USC § 112, first paragraph – scope of enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


A.	Claims 1-18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for showing CL2/MCP-1 and CCL11/eotaxin-1 plasma levels correlate with reduced neurogenesis in aged mice, does not reasonably provide enablement for treating an adult mammal for any and all age-associated impairments. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming treating an adult mammal for any and all age-associated impairments. The breadth of the claims can reasonably include age-associated impairments such as reduced driving ability, slower at running, arthritis, reduced strength or stamina. Furthermore, various diseases are more common in older adults (Parkinson’s, Alzheimer’s). 
The specification does discuss CCR3 and known antagonists, but there do not appear to be any working examples of any age-associated impairment which has been treated, nor is there any guidance as to which impairments may be treated. The only guidance appears to be on page 55, lines 22-28 of the specification which state that plasma levels of unclaimed embodiments CL2/MCP-1 and CCL11/eotaxin-1correlate with reduced neurogenesis in aged mice. Page 57, lines 22-25 conclude that global age-dependent systemic changes potentially contribute to the decline in regenerative capacity in aged animals. In addition, page 58, lines 22-23 conclude that factors present in aging blood inhibit adult neurogenesis. Finally, page 58, lines 32-33 state that there are 17 blood-borne proteins that correlated with age-related decline, but, again, does not focus on the role of CCR3, or the CCR3/eotaxin-1 as a sole root cause. However, these 
These factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	

B.	Claims 1-18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting CCR3 or a CCR3/eotaxin interaction, does not reasonably provide enablement for treating an adult mammal for any and all age-associated impairments by modulating CCR3, or its interaction with eotaxin. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The term “modulating” is being interpreted as increasing or decreasing the level or activity of CCR3. However, the specification does not provide any guidance or working examples as to whether increasing (e.g. agonist) or decreasing (e.g. antagonist) the level of CCR3 or its interaction with eotaxin would be desired in order to treat an impairment. In other words, it would be expected that certain impairments would require an increase in CCR3 activity, whereas other impairments would require a decrease and, given the lack of guidance and working examples (see also paragraph A of this section) of CCR3 involvement, it is not predictable to one of ordinary skill in the art how to modulate CCR3 or its interaction with eotaxin in order to treat any impairment.




5. Claim Rejections - 35 USC § 112, first paragraph – written description
A.	Claims 1-18, 20, 21, 24 and 25 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. The claims are drawn to treating an adult mammal for any and all age-associated impairments by modulating CCR3. However, other than this limitation, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. The specification has not provided adequate written description of any impairments that can be treated by 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, modulation by CCR3, alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.
	


B.	Claims 4, 5, 7, 11, 12 and 14 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
These are genus claims. The claims generically recite eotaixin-1 and CCR3 reducing agents, binding agents and small molecules. However, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the protein or chemical compound class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, reducing agents, binding agents and small molecules (the only example being YM-355179 below), alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.


6. Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites the limitation "elderly".  There is insufficient antecedent basis for this limitation in the claim.




7. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



A.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. Campbell teaches administering eotaxin antibodies to mice (page 7050, first full paragraph right column and Discussion), which would inherently treat an aging-associated impairment regardless of the intended use of Campbell. Eotaxin refers to the first-found eotaxin (i.e. eotaxin-1). Case law has established that a In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). In addition. since the Office does not have the facilities for examining and comparing applicants' protein with the protein of the prior art, the burden is on applicant to show a novel or unobvious difference between the product of the claimed method and the product in the method of the prior art (i.e., that the antibody of the prior art does not possess the same material functional characteristics of the antibody used in the claimed methods). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
 	Campbell does not mention if the mice are adults. However, absent evidence to the contrary and a definition of “adult” in instant specification (i.e. when a non-adult mouse becomes an adult), the mice of Campbell are considered adults.


B.	Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Humbles et al. Humbles teaches methods of administering eotaxin antibodies to guinea pigs (page 603, last paragraph left column and Figure 3). Eotaxin refers to the first-found eotaxin (i.e. eotaxin-1). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
Humbles does not disclose if the guinea pigs are adults. However, absent evidence to the contrary and a definition of “adult” in instant specification (i.e. when a non-adult guinea pig becomes an adult), the guinea pigs of Humbles are considered adults.


C.	Claims 1, 2 and 10-13 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (cited on the PTO Form 1449 dated 7/27/20). Shen teaches the use of a monoclonal antibody which inhibits eosinophilic inflammation in a mouse model. Though Shen is silent to the mice being adults, the fact that they are 18-23 grams (page 2595 under “OVA sensitization and challenge”) would support the conclusion that these mice are not babies. It can be concluded that this inflammation can be considered an aging-associated impairment.
Assuming arguendo Shen does not teach a method of inhibiting an aging-associated impairment case law has established that a compound and all of its properties are inseparable, as are its processes and yields (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963)). See also In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
D.	Claims 1, 2 and 10-14 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (cited on the PTO Form 1449 dated 7/27/20). Takeda teaches the use of a CCR3 antibody or 
Even if Applicants argue that CNV is not an aging-associated impairment, a host of other impairments would be inherently inhibited. See In re Papesch, In re Best and Ex parte Gray.



E.	Claims 1, 2, 10-12, 14, 17, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Morokata et al. Morokata teaches the small molecule YM-355179 blocked CCL11 (i.e. eotaxin) binding to CCR3 in monkeys in vivo (Abstract). Furthermore, Morokata states -

Furthermore, oral administration of YM-355179 (1 mg/kg) inhibited CCL11-induced shape change of whole blood eosinophils in cynomolgus monkeys. Intravenous injection of YM-355179 (1 mg/kg) also inhibited eosinophil infiltration into airways of cynomolgus monkeys after segmental bronchoprovocation with CCL11. These results indicate that YM-355179 is a novel, selective, and orally available CCR3 antagonist with therapeutic potential for treating eosinophil-related allergic inflammatory diseases




F.	Claims 1, 2, 10, 11, 15, 16, 18, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gauvreau et al. Gauvreau teaches the administration of CCR3 antisense to subjects with asthma (Abstract). The subjects were ages 19-57 (“Subjects” under Methods), so they are considered adults.




8. Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morokata et al. Morokata teaches the use of YM-355179 in humans (second paragraph of the Discussion). Since age-related macular degeneration plays a major role in CMV, it would have been obvious to have administered this compound to aging adults. 





9. Prior Art of Interest Not Relied Upon
Regarding claims 1, 2, 10, 11, 15 and 16, Ma teaches the use of CCR3 knockouts (Abstract), which would be indicative of a CCR3 expression inhibitory agent. However, no case of obviousness can be made regarding aging-associated impairments.





10. Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-18, 20, 21, 24 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,626,399. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims essentially the same as the instant, but are drawn to a species (methods of treating a cognitive impairment) of the instant claims.





11. Conclusion
	No claim is allowable.




Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647